STATE OF WEST VIRGINIA

                               SUPREME COURT OF APPEALS


Arcenio C.,                                                                         FILED
Petitioner Below, Petitioner                                                      January 14, 2013
                                                                               RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
vs.) No. 11-1111 (Boone County 10-D-338)                                         OF WEST VIRGINIA


Mollie C.,

Respondent Below, Respondent


                                 MEMORANDUM DECISION

       Petitioner Arcenio C., by counsel Peter A. Hendricks, appeals the June 27, 2011 order of
the Circuit Court of Boone County denying his petition for appeal from the final order of the
family court. Respondent Mollie C., by counsel Steven M. Thorne, has filed a response and a
supplemental appendix.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Revised Rules of Appellate
Procedure.

        On June 3, 2011, the family court entered its “Final Order of Divorce,” which petitioner
appealed to the Circuit Court of Boone County. By order entered on June 27, 2011, petitioner’s
appeal to the circuit court was denied. On appeal, petitioner alleges that the family court erred in
denying him parenting time with his child until such time as he could prove he was legally in the
country, and also that the family court erred in calculating child support payments in an amount
that attributed his wages as an electrician because he was forced to resign from that position.
Respondent argues that because petitioner used various forms of false identification to obtain
employment during the course of their marriage, the family court properly attributed his prior
wages in calculating child support because he could have continued in his employment. Further,
respondent argues that the circuit court’s requirement as to petitioner providing identification in
order to obtain parenting time was based upon the fact he posed a significant flight risk due to his
numerous aliases.

        “In reviewing a final order entered by a circuit court judge upon a review of, or upon a
refusal to review, a final order of a family court judge, we review the findings of fact made by
the family court judge under the clearly erroneous standard, and the application of law to the
facts under an abuse of discretion standard. We review questions of law de novo.” Syl., Carr v.
Hancock, 216 W.Va. 474, 607 S.E.2d 803 (2004). After careful consideration of the parties’
arguments, this Court concludes that the circuit court did not abuse its discretion in denying
petitioner’s appeal.

                                                     1
­
       For the foregoing reasons, we find no error in the decision of the circuit court and its June
27, 2011 order denying petitioner’s appeal is affirmed.

                                                                                         Affirmed.

ISSUED: January 14, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                     2
­